Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered August 8, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third and fourth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4 and 1 years, respectively, unanimously affirmed.
*140The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The count of the indictment charging fourth-degree possession provided defendant with sufficient notice of the charge against him and gave him the opportunity to prepare a defense. Accordingly, it was not jurisdictionally defective (see, People v Ray, 71 NY2d 849; People v Wright, 67 NY2d 749, revg on dissenting opn 112 AD2d 38, 39; People v Cohen, 52 NY2d 584).
Under the proof submitted in this case, the court properly charged that the vestibule in issue was not part of defendant’s home. Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardélli, J. P., Ellerin, Wallach, Saxe and Buckley, JJ.